Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims 
This action is in response to applicant’s amendment of 01/20/2021. Claims 1-20 are pending and have been considered as follows. 

Allowable Subject Matter
Claims 1-20 are pending and allowed.
The following is an examiner’s statement of reasons for allowance:
	The closest prior art Hendrickson et al (US20070089390) teaches a method for dividing a field into zones with similar crop attributes and developing a mission plan for steering the harvester to selectively harvest crops based on one or more of the attributes. The attributes include protein level, starch level, oil level, sugar content, moisture level, digestible nutrient level, or any other crop characteristic of interest. The method can be applied to selectively harvest and/or segregate according to attribute any crop, including grains such as wheat, corn, or beans, fruits such as grapes, and 
Furthermore, Boyko et al (US8818609) teaches systems and methods for classifying regions of a scanning zone of a light detection and ranging (LIDAR) scan. One example includes a method for receiving information indicative of a light detection and ranging (LIDAR) scan of a vehicle. The method further involves generating a point map of the scanning zone. The method further involves generating a density profile of the point map that is indicative of density of one or more regions of the scanning zone characterized at one or more distances. The method further involves generating an elevation profile of the point map that is indicative of elevation of one or more reflected features in the scanning zone characterized at one or more distances. The method further involves classifying regions of the scanning zone based on the density profile and the elevation profile.
Moreover, Stratton et al (US20150361642) teaches a mapping system includes a pose sensor, a mapping sensor, a database defining a work surface, and a controller. The controller is configured to receive pose signals and determine the position and the orientation of the machine and receive mapping signals and determine a plurality of raw data points. The controller further determines a plurality of machine points defining a position of a portion of the machine and filters the plurality of raw data points based upon the plurality of machine points to define a plurality of filtered data points. The database may be updated with the plurality of filtered data points.
In regards to independent claims 1, 14, and 20 , Hendrickson et al, Boyko et al, and Stratton et al, taken either individually or in combination with other art of record, fails to teach or render obvious:
the set of points including a first point that is closest, of all points in the point cloud, to the pose detection sensor; geographic map location identifier logic that generates a map structure representing a geographic area and having a set of map cells and corresponding to a set of global coordinates: an elevation map generation system that generates an elevation value for each point in the point cloud and a weight value for each point in the point cloud. the weight value being related to a distance of each point from the first point; map layer generator logic that correlates the elevation values and weight values generated for the points in the point cloud with i-he map cells on which the point cloud is disposed, in the set of map cells, to generate a first elevation map layer: and control signal generator logic that generates a control signal to control the controllable subsystem based on the first elevation map layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “comments on Statement of reasons for allowance”. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLA A KHALED whose telephone number is (571)272-9174.  The examiner can normally be reached on Monday-Thursday 8:00 Am-5:00, every other Friday 8:00A-5:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ABDALLA A KHALED/           Examiner, Art Unit 3667

/ANNE MARIE ANTONUCCI/           Primary Examiner, Art Unit 3667